 1   Lee M. Weinberg (Cal. SBN 131567)
 2   lee@weinberg-gonser.com
     Shanen R. Prout, of counsel (Cal. SBN 236137)
 3   shanen@weinberg-gonser.com
 4   Bryan B. Bitzer (Cal. SBN 324301)
     bryan@weinberg-gonser.com
 5   WEINBERG GONSER LLP
 6   10866 Wilshire Blvd., Suite 1650
     Los Angeles, CA 90024
 7   Phone: (424) 239-2850
 8

 9   Attorneys for Plaintiff ARYA TOUFANIAN
10
                            UNITED STATES DISTRICT COURT
11
                CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
12

13   ARYA TOUFANIAN, an individual,              Case No.: CV 19-7934-DMG (SSx)
14
           Plaintiff,                            PLAINTIFF ARYA TOUFANIAN’S
15                                               RESPONSE TO OSC RE: DISMISSAL
16         v.                                    FOR LACK OF PROSECUTION
17 KYLE OREFFICE, an individual; GIVE            [Filed concurrently with Declaration of
18 BACK MEDIA, LLC, a Georgia limited            Bryan B. Bitzer]
   liability company; and DOES 1-10,
19                                               Case filed: September 12, 2019
20                                               Trial: not yet set
           Defendants.
21

22

23         Plaintiff Arya Toufanian submits this response to the Court’s December 12, 2019
24   Order to Show Cause Re: Dismissal for Lack of Prosecution [Doc. 9].
25         On September 12, 2019, plaintiff Arya Toufanian filed his Complaint in this case.
26   The next day, this Court issued a Summons to the defendants Kyle Oreffice and Give
27   Back Media, LLC. Plaintiff’s counsel promptly sent the Summons and Complaint to
28
                                            -1-
                         PLAINTIFF’S RESPONSE TO OSC RE: DISMISSAL
 1
     their process serving company, OneLegal, for service of process. See Declaration of
 2
     Bryan B. Bitzer (“Bitzer Decl.”), ¶ 4, Ex. A; ¶ 5, Ex. B.
 3
           Plaintiff believes that it has acted with due diligence to cause service of process
 4
     on Defendants. The failure to file a proof of service of summons is due to Plaintiff’s
 5
     inability, despite numerous efforts from registered process servers, to personally serve
 6
     Defendants with the Summons and Complaint. See Bitzer Decl., ¶ 6, Ex. C; ¶ 7, Ex. D.
 7
     The first address that Plaintiff had used for service is no longer current. Upon
 8
     conducting a subsequent investigation to learn Defendants’ current whereabouts, and
 9
     then attempting service at that address, Plaintiff learned from its process server that
10
     Defendants were likely evading personal service at the new address. Id., ¶¶ 8-11; ¶ 12,
11
     Ex. G. Defendant Oreffice has conceded that he is willfully trying to evade service in
12
     an effort to increase Plaintiff’s costs. Id., ¶13, Ex. H.
13
           Plaintiff recently mail served Defendants with the form Notice of Lawsuit and
14
     Request for Waiver of Service of Summons and Waivers of Service of Summons. Id.,
15
     ¶¶15,
       16, Ex.
           Ex. I.I. Defendants have until January 16, 2020 to return signed waivers and receive
16
     the benefits of FRCP rule 4. Should they fail to do so, Plaintiff will then resort finally
17
     to service by publication.
18
           Plaintiff wishes to timely prosecute this case. He and his counsel will continue to
19
     work diligently and expeditiously to ensure that Defendants are served with the
20
     Summons and Complaint as soon as possible. Plaintiff asks the Court for at least ninety
21
     (90) days to do so. Plaintiff respectfully requests that the Court not dismiss this action.
22

23   Dated: December 17, 2019                       WEINBERG GONSER LLP
24
                                              By: /s/ Bryan B. Bitzer
25                                               Lee M. Weinberg
26                                               Shanen R. Prout
                                                 Bryan B. Bitzer
27                                               Attorneys for Plaintiff
28                                               ARYA TOUFANIAN
                                             -2-
                          PLAINTIFF’S RESPONSE TO OSC RE: DISMISSAL
